Citation Nr: 0111135	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability characterized as lumbosacral strain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from June 1990 
to November 1992.  This case comes to the Board of Veterans 
Appeals (Board) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana in which the 
appellant's claim for a rating in excess of 20 percent for 
his low back disability was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service-connected low back disability is 
manifested by complaints of low back pain and objective 
clinical findings of muscle spasms, some left calf and thigh 
atrophy, some decreased sensation in the right leg, lumbar 
area tenderness, diagnoses of a herniated disc and L4-5 
radiculopathy and no more than moderately restricted overall 
back motion.

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
severe intervertebral disc syndrome but not pronounced 
intervertebral disc syndrome or unfavorable lumbar spine 
ankylosis.

4.  The disability of the lumbar spine is not so unusual as 
to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
the criteria for an increased schedular evaluation of 40 
percent, but not more, for the appellant's low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim 
have been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the appellant.  There is no indication 
that additional relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected low back disability than those already of 
record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.  

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish ratings higher than 20 percent for the 
low back disability in the rating decision and in the 
Statement of the Case (SOC) that was issued in March 2000.  
The Board finds that the discussions in the rating decision 
and the SOC sent to the appellant in effect informed him of 
the information and evidence that would needed to 
substantiate his claim and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  The percentage ratings for each diagnostic code, as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability consists of the 
reports from VA medical treatment rendered from September 
1996 to January 1999, and the report from the VA medical 
examination conducted in November 1999.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The appellant's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  The RO has also considered the provisions of 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.

A 10 percent evaluation is warranted by slight limitation of 
motion and a moderate limitation of motion warrants a 20 
percent rating.  A rating in excess of 20 percent for 
limitation of motion of the lumbar spine requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Under Diagnostic Code 5295, a 10 percent evaluation 
may be assigned with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this code, requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The appellant's low back disability could also be evaluated 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Under that Diagnostic Code, moderate disability due to 
intervertebral disc syndrome warrants a 20 percent disability 
rating.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating is warranted when a 
low back disorder produces or more nearly approximates 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

With the above legal criteria in mind, the relevant evidence 
will be summarized.  Review of VA outpatient treatment 
records reveals that the appellant sought treatment in June 
1997.  On physical examination, he demonstrated a full range 
of motion and 5/5 strength throughout.  Straight leg raises 
were negative bilaterally.  There was tenderness to palpation 
over the lumbar spine.  The clinical impression was low back 
pain without signs of neurologic involvement.  In September 
1997, the appellant again sought treatment for complaints of 
stiffness and soreness of his lower back.  He stated that the 
pain radiated down his right leg to his knee.  Physical 
examination revealed evidence of spasms that especially 
affected the right lower back.  Flexion, extension, and 
lateral rotation were all noted to be restricted.  There was 
point tenderness of the right lumbosacral area.  

In December 1997, flexion and extension were again noted to 
be restricted.  Deep tendon reflexes were 2+ and symmetrical.  
There was no sensory deficit.  The clinical impression was 
chronic backache with sciatica, right side.  In January 1998, 
the appellant demonstrated normal toe, heel and tandem gaits.  
The Romberg test was negative.  He performed a squat well 
with no difficulty noted.  There was no muscle atrophy in any 
area.  Sensation was noted to be decreased for light touch 
and over part of the lateral aspect of the right thigh.  
Local pain was noted upon massage of the right superior iliac 
crest.  The clinical impression was right myralgia 
paresthetica.

During a clinic visit conducted in March 1998, tenderness was 
observed in the lower lumbar spin in the right paraspinous 
muscles.  Straight leg raises were negative bilaterally.  
There was no atrophy of the calf or thigh.  Motor testing was 
okay.  Sensation in the right anterior thigh appeared to be 
decreased.  It was noted that EMG and nerve conduction 
testing was accomplished on February 25, 1998, and that the 
results revealed an L4-5 disc on the right side.  

The appellant again sought treatment at a VA clinic in April 
1998.  The lower lumbar spine was tender with spasms.  Motor 
testing was okay.  He demonstrated flexion of 45 degrees; 
extension of 20 degrees; right and left bending of 20 
degrees; and right and left rotation of 20 degrees.  Straight 
leg raises were negative.  There was no atrophy of the calf 
or thigh.  There was a questionable decrease in sensation in 
the right knee area.  The diagnosis was L4-5 radiculopathy.

In October 1998, the appellant was noted to be in moderate 
distress and to be moving very stiffly.  He demonstrated 
flexion of 65 degrees; extension of 10 degrees; right and 
left bending of 20 degrees; and right and left rotation of 20 
degrees.  He was able to toe/heel walk without difficulty.  
Motor and sensation appeared to be intact.  Straight leg 
raises were negative.  Reflexes were 1+ and equal.  There was 
no atrophy of the calf or thigh and there was no paraspinous 
muscle spasm, although there was tenderness observed on the 
right side.  The diagnosis was degenerative joint disease of 
the lumbar spine with herniated disc.

The appellant underwent a VA medical examination in November 
1999.  He complained of muscle spasm on the right side of the 
back down his leg to his foot.  On physical examination, he 
demonstrated flexion of 65 degrees; extension of 15 degrees; 
right and left bending of 25 degrees; and right and left 
rotation of 25 degrees.  He was noted to slightly tender in 
the lower thoracic and upper lumbar spine areas.  Straight 
leg raises were negative.  Reflexes showed some decrease in 
the left patellar tendon and left Achilles tendon.  Atrophy 
measuring one-half inch in both the left thigh and left calf 
was reported by the examiner.  Sensation seemed to be intact.  
The VA examiner stated that radiographic examination of the 
lumbar spine was negative, as were the myelogram and the CT 
scan.  The examiner rendered a diagnosis of degenerative 
joint disease of the lumbar spine; chronic low back strain as 
evidenced by decreased range of motion and areas of 
tenderness.

After reviewing the evidence and resolving all reasonable 
doubt in favor of the appellant, the Board concludes that the 
criteria for entitlement to a 40 percent rating but not more, 
for a low back disability have been closely approximated 
under Diagnostic Code 5293, intervertebral disc syndrome.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As for the issue of entitlement to a rating in excess of 40 
percent for intervertebral disc syndrome, the Board concludes 
that the evidence of record does not reflect the pronounced 
level of disability required for a 60 percent rating under 
Diagnostic Code 5293.  In this regard, while reports from VA 
clinic visits showed some evidence of L4-5 radiculopathy, the 
level of the evidence was only moderate and the appellant 
only sought treatment on six occasions in more than two years 
indicating at least intermittent relief.  Moreover, the 
ranges of lumbar motion demonstrated upon VA examination and 
in the outpatient treatment of records are not descriptive of 
the severe limitation of motion required for a 40 percent 
rating under Diagnostic Code 5292.  Furthermore, no ankylosis 
of the lumbar spine has been demonstrated and therefore 
Diagnostic Code 5289 is not for application.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate for flexion and rotation, moderate for extension 
and lateral rotation, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported; in addition, muscle 
atrophy was demonstrated during the November 1999 VA 
examination and there is clinical evidence of muscle spasms 
and some decrease in sensation.  The appellant has 
consistently complained of chronic pain, and recent objective 
medical evidence did show findings of limitation of motion 
and pain on motion was observed.  There currently is no 
clinical evidence sufficient for a diagnosis of more than 
moderate radiculopathy.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the 40 percent rating 
that has been assigned in this decision.  Thus, 38 C.F.R. 
§ 4.40, et seq. do not provide basis for the assigning of a 
separate or increased disability rating in excess of the 40 
percent granted in this decision.  

As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 40 percent due 
to functional impairment manifested by weakness or other 
related symptomatology of the appellant's low back, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's back disability 
produces more than moderate to severe functional impairment 
so as to warrant a schedular evaluation in excess of 40 
percent under 38 C.F.R. §  4.40 and § 4.45, or the applicable 
Diagnostic Codes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As such, 
findings commensurate with pronounced low back disc 
impairment under Diagnostic Code 5293 are not shown.  Again, 
no ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 40 percent schedular evaluation under 
Diagnostic Code 5293.  38 C.F.R. § 4.7.  Significantly, the 
appellant's low back disability has not required frequent 
periods of hospitalization and has not, in and of itself, 
markedly interfered with employment.  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to the back disability than that 
commensurate with the 40 percent rating assigned by this 
Board decision.  Therefore, the regular schedular standards, 
with the 40 percent evaluation currently assigned, adequately 
compensate appellant for any adverse industrial impact caused 
by his back disability.  As such, an extraschedular rating is 
not warranted.  

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation of 40 percent, but not more, for 
a low back disability is granted, subject to regulations 
governing the payment of monetary awards.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

